            Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 1 of 27


1    AARON D. FORD
       Attorney General
2    CRAIG A. NEWBY (Bar No. 8591)
      Deputy Solicitor General
3    State of Nevada
     Office of the Attorney General
4    100 North Carson Street
     Carson City, Nevada 89701-4717
5    (775) 684-1100 (phone)
6    (775) 684-1108 (fax)
     Email: CNewby@ag.nv.gov
7
     Attorneys for Steven Sisolak, Governor,
8    and Aaron Ford, Attorney General

9                          UNITED STATES DISTRICT COURT

10                                  DISTRICT OF NEVADA

11   CALVARY CHAPEL DAYTON VALLEY              Case No. 3:20-cv-00303-LRH-CLB

12                 Plaintiff,

13    vs.

14   STEVE SISOLAK, in his official capacity
     as Governor of Nevada, et al.,
15
                   Defendants.
16

17                      OPPOSITION TO PLAINTIFFS’ EMERGENCY
                         MOTION FOR PRELIMINARY INJUCTION
18

19
20

21

22

23

24

25

26

27

28
            Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 2 of 27


1                                                 TABLE OF CONTENTS
2                                                                                                                                Page
3    TABLE OF AUTHORITIES ................................................................................................... ii
4    I.      INTRODUCTION ......................................................................................................... 2
5    II.     BACKGROUND ............................................................................................................ 2
6            A.       The Global Pandemic ......................................................................................... 2
7            B.       Nevada’s Response to the Global Pandemic...................................................... 4
8            C.       Directive 21 and Calvary’s Allegations ............................................................. 5
9                     1.       Mass Gatherings Generally .................................................................... 5
10                    2.       Numerous Other Venues Are Limited to No More than 50 People ....... 6
11                    3.       Communities of Worship and Faith-Based Organizations .................... 6
12   III.    LEGAL STANDARD FOR INJUNCTIVE RELIEF .................................................... 7
13   IV.     LEGAL ARGUMENT.................................................................................................... 8
14           A.       Calvary is Unlikely to Succeed on the Merits of its Claims ............................. 8
15                    1.       The Exercise of Emergency Police Powers During a Public Health
                               Crisis Warrants Additional Deference by a Court ................................. 8
16

17                    2.       The Directives do not Violate the Free Exercise Clause ...................... 12

18                             a.        The Directives are Generally Applicable ................................... 12

19                             b.        The Directives are Neutral ......................................................... 13

20                             c.        The Directives are not Individual Exemptions.......................... 16

21                    3.       The Directives do not otherwise Violate the First Amendment .......... 16

22                    4.       The Directives Comply with Rational Basis Review ............................ 17

23           B.       Calvary is Unlikely to Suffer Irreparable Harm without an Injunction ....... 18

24           C.       The Balance of the Equities Favors Protecting Nevadans ............................. 18

25           D.       Denying the Injunction Protests Nevadans from Worsened Risk
                      of COVID-19 ..................................................................................................... 19
26

27   V.      CONCLUSION ............................................................................................................ 20

28



                                                                     i
             Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 3 of 27


1                                                TABLE OF AUTHORITIES

2    CASES                                                                                                                  Page(s)

3    Antietam Battlefield KOA v. Hogan,
           No. CV CCB-20-1130, 2020 WL 2556496 (D. Md. May 20, 2020) ............................. 15
4
     Boone v. Boozman,
5          27 F.Supp.2d 938 (E.D. Ark. 2002)............................................................................... 9

6    Burwell v. Hobby Lobby Stores, Inc.,
          573 U.S. 682 (2014) ............................................................................................... 12, 17
7
     Calvary Chapel of Bangor v. Mills,
8          Case No. 1:20-cv-00156-NT, 2020 WL 2310913 (D. Me. May 9, 2020) ..................... 15

9    Cassell v. Snyders,
           Case No. 20 C 50153, 2020 WL 2112374 (N.D. Ill. May 3, 2020).............................. 15
10
     Church of the Lukumi Babalu Aye v. City of Hialeah,
11        508 U.S. 520 (1993) ..........................................................................................12-14, 17

12   Compagnie Francaise de Navigation a Vapeur v. Louisiana State Board of Health,
          186 U.S. 380, 387 (1902) ............................................................................................... 8
13
     Cross Culture Christian Center et al. v. Newsom,
14         Case No. 2:20-cv-00832-JAM-CKD, 2020 WL 2121111 (E.D. Calif. May 5, 2020) ... 15

15   Elim Romanian Pentecostal Church et al. v. Pritzker,
           Case No. 20-1811, 2020 WL 2517093 (7th Cir. May 16, 2020)............................ 10, 14
16
     Employment Division v. Smith,
17        494 U.S. 872 (1990) ..................................................................................................... 12
     Fox Broad. Co. v. Dish Network L.L.C.,
18         747 F.3d 1060 (9th Cir. 2014) ....................................................................................... 7
19   Gibbons v. Ogden,
           22 U.S. 1 (1824) ........................................................................................................... 19
20
     Gish v. Newsom,
21         2020 WL 1979970 (Apr. 23, 2020) ........................................................................ 12, 15
22   In re Abbott,
            954 F.3d 772 (5th Cir. 2020) ....................................................................................... 10
23
     Jacobson v. Massachusetts,
24         197 U.S. 11 (1905) ......................................................................................................... 9
25   Legacy Church, Inc. v. Kunkel,
           Case No. Civ. 20-0327 JB/SCY, 2020 WL 1905586 (D.N.M. Apr. 17, 2020) ............. 15
26
     Liberian Cmty. Ass’n of Connecticut v. Malloy,
27          2017 WL 4897048 (D. Conn. Mar. 30, 2017) ................................................................ 9
28   ///


                                                                      ii
             Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 4 of 27


1    Lighthouse Fellowship Church v. Northam,
           Case No. 2:20cv204, 2020 WL 2110416 (E.D. Va. May 1, 2020) ............................... 15
2
     Maryville Baptist Church v. Beshear,
3         957 F.3d 610 (6th Cir. 2020) ....................................................................................... 15
4    Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm’n.,
           138 S.Ct. 1719 (2018) .................................................................................................. 13
5
     Prince v. Massachusetts,
6          321 U.S. 158 (1944) ........................................................................................... 9, 11, 18
7    South Bay United Pentecostal Church, et al. v. Newsom, et al.,
           Case No. 19A1044, 2020 WL 2813056 (May 29, 2020) .............................10-11, 14, 17
8
     Spell v. Edwards,
9           2020 WL 2509078 (M.D. La. May 15, 2020)............................................................... 15
10   Winter v. Natural Res. Def. Council, Inc.,
           555 U.S. 7 (2008) ................................................................................................7, 18-19
11

12   STATUTES AND REGULATIONS
13   NRS 414.0345 .......................................................................................................................... 5
14   NRS 414.035 ............................................................................................................................ 5
15   OTHER AUTHORITY
16   CDC Coronavirus Disease 2019, Social Distancing (last accessed May 27, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html ... 3
17
     Coronavirus Resource Center, COVID-19 Map (last visited May 27, 2020),
18   https://coronavirus.jhu.edu/map.html .................................................................................... 3

19   Fed. R. Evid. 201 ...................................................................................................................... 4

20   Nevada Governor’s website,
     http://gov.nv.gov/News/Emergency_Orders/Emergency_Orders/ .......................................... 4
21
     Rothstein, Mark A., From SARS to Ebola: Legal and Ethical Considerations for Modern
22   Quarantine, 12 Ind. Health L. Rev. 227 (2015) ...................................................................... 8

23   Social Distancing (last accessed May 27, 2020),
     https://nvhealthresponse.nv.gov/info/event-organizers/ ........................................................ 4
24
     Sui-Lee Wade and Donald G. McNeil, Jr., China Identifies
25   New Virus Causing Pneumonialike Illness, N.Y. TIMES (Jan. 8, 2020),
     http://www.nytimes.com/2020/01/08/health/china-pneumonia-outbreak-virus.html ........... 2
26
     The President’s Coronavirus Guidelines for America, 30 Days to Slow the Spread
27   (Mar. 31, 2020), https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_
     coronavirus-guidance_8.5x11_315PM.pdf .............................................................................. 4
28



                                                                        iii
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 5 of 27


1    White House, https://whitehouse.gov/presidential-actions/proclamation-declaring-
     national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ ............ 3, 19
2
     White House, Opening Up America Again (last accessed May 27, 2020),
3    https://www.whitehouse.gov/openingamerica/ ....................................................................... 4

4    WHO Director-General’s Opening Remarks (Mar. 11, 2020),
     https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
5    media-briefing-on-covid-19---11-march-2020 ......................................................................... 3

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                              iv
          Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 6 of 27


1          Defendants Steve Sisolak, in his official capacity as the Governor of Nevada and
2    Aaron D. Ford, in his official capacity as Attorney General of Nevada (collectively
3    “Defendants”) hereby oppose Plaintiff Calvary Chapel Dayton Valley’s (“Plaintiff” or
4    “Calvary”) Emergency Motion for Preliminary Injunction.
5          This opposition is made and based upon all matters of record herein, the
6    Memorandum of Points and Authorities submitted herewith, and upon such oral
7    arguments as the court may allow at the time of hearing of this matter
8          DATED this 2nd day of June, 2020.
9                                          AARON D. FORD
                                           Attorney General
10
                                           By: /s/ Craig A. Newby
11                                             CRAIG A. NEWBY (Bar No. 8591)
                                               Deputy Solicitor General
12                                             State of Nevada
                                               Office of the Attorney General
13                                             555 E. Washington Avenue, Suite 3900
                                               Las Vegas, NV 89101
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                1
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 7 of 27


1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           Nevada, like all other states, has declared an emergency to protect lives from the
4    COVID-19 global pandemic. Following scientific evidence and federal guidelines, Nevada
5    has implemented social distancing to protect Nevadans from COVID-19 to mitigate the risk
6    of exposure and spread. Social distancing involves, among other things, the distance
7    between people and the length of time people are exposed to each other. To minimize the
8    risk of transmitting COVID-19, social distancing requirements for larger gatherings where
9    people congregate together for extended periods of time need to be different than
10   requirements for individuals to engage in commerce.               Nevada’s actions have
11   “flattened the curve,” and efforts continue to reopen the state slowly to ensure that the
12   economic sacrifices made to achieve this were not in vain. The reopening effort included
13   Directive 021, issued last Thursday, providing that religious organizations could begin
14   conducting services (including Sunday), under similar limitations placed on other mass
15   gatherings and live entertainment events.
16          Here, Plaintiff Calvary Chapel Dayton Valley (“Plaintiff” or “Calvary”) seeks a
17   preliminary injunction on the mistaken premise that Nevada’s directives treat religious
18   organizations differently than similar mass gatherings. This is not true. Last Friday, the
19   United States Supreme Court denied an injunction for a church that also sought to open
20   last Sunday. There, as set forth below, the Supreme Court recognized that social distancing
21   is different for mass gatherings than for commerce, and that there is a rational basis for
22   this distinction.
23          For this reason and the others set forth below, Calvary is unlikely to succeed on the
24   merits in this case. For the foregoing reasons, the motion must be denied.
25   II.    BACKGROUND
26          A.     The Global Pandemic
27          In January 2020, China identified a novel coronavirus causing what we now know
28   as COVID-19. Sui-Lee Wade and Donald G. McNeil, Jr., China Identifies New Virus



                                                  2
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 8 of 27


1    Causing      Pneumonialike        Illness,           N.Y.      TIMES      (Jan.     8,     2020),
2    http://www.nytimes.com/2020/01/08/health/china-pneumonia-outbreak-virus.html.                Less
3    than three months later, on March 11, 2020, the World Health Organization (“WHO”)
4    declared COVID-19 to be a pandemic. See WHO Director-General’s Opening Remarks
5    (Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-
6    remarks-at-the-media-briefing-on-covid-19---11-march-2020.             The WHO “called … for
7    countries to take urgent and aggressive action ….” Id. The White House similarly declared
8    an    emergency      on   March        13,     2020.          https://whitehouse.gov/presidential-
9    actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-
10   disease-covid-19-outbreak/. Upon information and belief, each state has declared an
11   emergency as a result of COVID-19.
12          Despite this urging, COVID-19 spread quickly across the United States. To date,
13   more than five million people worldwide have been diagnosed as infected with COVID-19.
14   See Johns Hopkins Medical Center: Coronavirus Resource Center, COVID-19 Map (last
15   visited May 27, 2020), https://coronavirus.jhu.edu/map.html. Approximately 30% of those
16   diagnoses are in the United States. Id. More than three hundred fifty thousand people
17   have died worldwide, of which approximately one hundred thousand are Americans. Id.
18   There currently is no vaccine.
19          Based on how COVID-19 is spread, the CDC recommends that everyone practice
20   social distancing. According to the Centers for Disease Control and Prevention (“CDC”),
21   “[l]imiting face-to-face contact with others is the best way to reduce the spread of
22   coronavirus disease 2019 (COVID-19).”           See CDC Coronavirus Disease 2019, Social
23   Distancing   (last   accessed    May     27,    2020),      https://www.cdc.gov/coronavirus/2019-
24   ncov/prevent-getting-sick/social-distancing.html. To practice social or physical distancing,
25   the CDC recommends that people do not gather in groups, stay out of crowded places, and
26   avoid mass gatherings. Id. The CDC further recommends avoiding “gatherings of any size
27   outside your household.” Id.
28   ///



                                                      3
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 9 of 27


1           Simply put:
2                   When it comes to gatherings, the risk is not just based on how
                    many people there are, but rather how closely they are gathered
3                   and how they are interacting with each other. The risk does not
                    disappear in smaller gatherings.        It’s the distance and
4                   precautions that will make the difference.

5    See         Social     Distancing       (last        accessed       May       27,         2020),

6    https://nvhealthresponse.nv.gov/info/event-organizers/.

7           Consistent with this practice, the White House issued guidance intended to slow the

8    spread of COVID-19, including recommendations that all people avoid social gatherings of

9    more than ten people and that indoor/outdoor venues, where groups of people congregate

10   and there is evidence of community transition, close. See The President’s Coronavirus

11   Guidelines     for   America,   30   Days   to      Slow   the   Spread   (Mar.     31,   2020),

12   https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-

13   guidance_8.5x11_315PM.pdf. Even now, according to Phase Two of the White House’s

14   “Opening Up America Again” guidelines, “[s]ocial settings of more than 50 people, where

15   appropriate distancing may not be practical, should be avoided unless precautionary

16   measures are observed.” White House, Opening Up America Again (last accessed May 27,

17   2020), https://www.whitehouse.gov/openingamerica/.

18          Simply put, COVID-19 remains a clear, present danger to the United States,

19   Nevada, and the world.

20          B.      Nevada’s Response to the Global Pandemic

21          Given the recommendations of the WHO and the CDC, Governor Sisolak declared a

22   state of emergency on March 12, 2020. 1 He did so pursuant to his authority under the laws

23   and constitution of the State of Nevada to contain the spread of COVID-19.

24   ///

25   ///

26

27
            1 Defendants request that the Court take judicial notice of Nevada’s emergency
     declaration and subsequent directives pursuant to Fed. R. Evid. 201.
28   These     documents    are   located  on   the   Nevada      Governor’s   website  at
     http://gov.nv.gov/News/Emergency_Orders/Emergency_Orders/.


                                                     4
         Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 10 of 27


1          Nevada law defines an “emergency” as:
2                 [A]n occurrence or threatened occurrence for which, in the
                  determination of the Governor, the assistance of state agencies is
3                 needed to supplement the efforts and capabilities of political
                  subdivisions to save lives, protect property and protect the health
4                 and safety and persons in this state, or to avert the threat of
                  damage to property or injury to or the death of persons in this
5                 state.

6    NRS 414.0345. Under NRS 414.035, emergency management is “the preparation for and

7    the carrying out of all emergency functions, . . ., to minimize injury and repair damage

8    resulting from emergencies or disasters caused by . . . natural causes.” Id.

9          Subsequently, Governor Sisolak issued a series of emergency directives to mitigate

10   community spread of COVID-19 and provide a framework for social distancing consistent

11   with CDC guidelines as well as best practices adopted by the majority of other states. To

12   the extent Calvary contends that the most recent directive violates its constitutional rights,

13   it shall be reviewed in more detail.

14         C.     Directive 21 and Calvary’s Allegations

15         Directive 021 implements Phase 2 of Nevada’s reopening. A true and correct copy of

16   Directive 021 is attached hereto as Exhibit A. Notably, this directive was finalized after

17   Calvary filed this motion, in which Calvary makes mistaken assumptions regarding mass

18   gathering restrictions. Accordingly, it requires detailed review to consider how it treats

19   religious organizations relative to other social gatherings that are most similar to it in how

20   people congregate together and communicate.

21                1.     Mass Gatherings Generally

22         Section 10 of Directive 021 addresses mass gatherings generally. It increases the

23   limit for mass gatherings to up to 50 people.

24         It specifically reads as follows:

25                SECTION 10: Section 1 of Directive 007 is hereby further
                  amended to provide that effective 12:01 am on May 29, 2020, the
26                Nevada general public shall not gather in groups of more than
                  fifty in any indoor or outdoor area subject to the limitations of
27                this section, whether publicly owned or privately owned where
                  the public has access by right or invitation, express or implied,
28



                                                     5
            Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 11 of 27


1                   whether by payment of money or not. Section 3 of Directive 007
                    shall remain in force.
2

3    As alleged by Calvary, religious organizations are being treated the same as mass

4    gatherings of the general public.

5                   2.      Numerous Other Venues Are Limited to No More than 50 People

6            Directive 021 imposes limits to the lesser of 50% occupancy or 50 people to numerous

7    activities and venues within Nevada. These include:

8       •    Non-retail indoor venues, such as movie theatres, bowling alleys, and arcades; (see

9            id. at § 20)

10      •    Museums, art galleries, zoos, and aquariums; (see id. at § 30) and

11      •    Trade schools and technical schools. Id. at § 32.

12   Further, Directive 021 maintains stricter limits on live performances of all types,

13   prohibiting spectators. Specifically, Section 22 states:

14                  SECTION 22: Effective 12:01 am on May 29, 2020, musical
                    performances, live entertainment, concerts, competitions,
15                  sporting events, and any events with live performances may
                    resume, but shall remain closed for public attendance. Events
16                  held pursuant to this section may be recorded, filmed, streamed
                    or broadcast to the public. Live events ordinarily regulated by
17                  the Nevada Athletic Commission or the Nevada Gaming Control
                    Board must be approved by the applicable board prior to the
18                  event. All other live events under this Section must be approved
                    by the Nevada Department of Business & Industry, Division of
19                  Industrial Relations prior to the event. Events held pursuant to
                    this Section must additionally comply with all guidance
20                  promulgated by NV OSHA.

21                  3.      Communities of Worship and Faith-Based Organizations

22           With this context, it now makes sense to consider the provision Calvary contests.

23   Section 11 of Directive 021 addresses communities of worship and faith-based

24   organizations. Identical to mass gatherings generally and with equal treatment as to

25   numerous other gatherings, services are limited to fifty people. Specifically, this provision

26   reads as follows:

27                  SECTION 11: Communities of worship and faith-based
                    organizations, including without limitation, churches,
28                  synagogues, mosques, and temples, are strongly encouraged to



                                                   6
            Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 12 of 27


1                  offer online and drive-up services to the greatest extent possible.
                   Effective 12:01 am on May 29, 2020, consistent with other
2                  Directives on public gatherings, houses of worship may conduct
                   indoor in-person services in a manner so that no more than fifty
3                  persons are gathered, and all social distancing requirements are
                   satisfied. This limitation shall not apply to houses of worship
4                  offering drive-up services pursuant to Section 10 of Directive
                   016. Houses of worship offering indoor, in-person services are
5                  encouraged to follow the guidelines promulgated by the LEAP,
                   as well as the following provisions that are consistent with other
6                  Directives on public gatherings:
                   (1)     Seating must be arranged to ensure a minimum of six feet
7                  of separation between congregants who do not reside in the same
                   household.
8                  (2)     Participants, including leaders and staff, are encouraged
                   to utilize face coverings to the greatest extent practicable.
9                  (3)     Houses of worship are encouraged to stagger services so
                   that the entrance and egress of congregants for different services
10                 do not result in a gathering greater than fifty persons, and to
                   provide proper sanitation between services.
11

12           Plain comparison of the Directive 021 provisions highlights the same treatment for

13   similar types of gatherings, premised on their relatively higher risk of COVID-19

14   transmission. It is rational and warranted as Nevada continues to ensure safety, which

15   will allow its person-based tourism economy to recover and succeed again. Complaints that

16   mass gatherings must be treated the same as commerce, which involves entirely different

17   lengths and types of person-to-person contact, have been rejected by numerous courts

18   through the United States, including the Supreme Court and the Ninth Circuit, and must

19   be rejected here.

20           This motion must be denied.

21   III.    LEGAL STANDARD FOR INJUNCTIVE RELIEF

22           To obtain a preliminary injunction, Calvary must demonstrate that (1) they are

23   likely to succeed on the merits, (2) they are likely to suffer irreparable harm in the absence

24   of preliminary relief, (3) the balance of equities tips in their favor, and (4) an injunction is

25   in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). This

26   traditional test applies absent Plaintiff’s ability to demonstrate that the balance of equities

27   tips sharply in their favor. Fox Broad. Co. v. Dish Network L.L.C., 747 F.3d 1060, 1066 n.2

28   (9th Cir. 2014).



                                                    7
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 13 of 27


1           Calvary cannot meet this burden because they are unlikely to succeed on the merits
2    of their claim. Further, Calvary cannot demonstrate irreparable harm, as nothing prevents
3    them from offering additional services if necessary to accommodate all congregants.
4           Finally, the balance of equities and the public interest during these unprecedented
5    times weigh heavily against injunctive relief. Nevada is in the midst of an extended public
6    health emergency. Its efforts to mitigate the spread of COVID-19 to avoid overwhelming
7    health resources have worked thus far. Temporary, narrowing restrictions on the size of
8    mass gatherings, including for religious services, do not outbalance the health and well-
9    being of all Nevada citizens. In light of the tremendous uncertainty continuing to surround
10   this new and deadly virus, it would be rash to eliminate the entire restriction for this
11   certain type of mass gathering before public-health officials have had the opportunity to
12   evaluate evidence of the policy’s effectiveness in practice.
13          The motion should be denied.
14   IV.    LEGAL ARGUMENT
15          A.    Calvary is Unlikely to Succeed on the Merits of its Claims
16                1.     The Exercise of Emergency Police Powers During a Public
                         Health Crisis Warrants Additional Deference by a Court
17

18          Nevada’s power to regulate public health and safety, including the greater power of

19   quarantine, predate the Constitution. 2     The Supreme Court has recognized that the

20   Constitution’s reserves power to the states to regulate public health, safety, and morals.

21   Gibbons v. Ogden, 22 U.S. 1 (1824). The United States Supreme Court has explicitly upheld

22   the exercise of broad quarantine powers by the states. Compagnie Francaise de Navigation

23   a Vapeur v. Louisiana State Board of Health, 186 U.S. 380, 387 (1902).

24   ///

25   ///

26
            The earliest law providing for quarantine was enacted by the Massachusetts Bay
            2

27   Colony in 1647 to quarantine ships from the West Indies due to the threat of plague.
     Rothstein, Mark A., From SARS to Ebola: Legal and Ethical Considerations for Modern
28   Quarantine, 12 Ind. Health L. Rev. 227, 230 (2015). The quarantine power was especially
     important in port cities, such as New York and Boston. Id.


                                                   8
          Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 14 of 27


1           More recently, though more than one hundred years ago, the Supreme Court
2    established a framework governing the emergency exercise of state authority during a
3    public health crisis. Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905).
4           Facing a compulsory vaccination law enacted during the smallpox epidemic, the
5    Court described the state’s police power to combat an epidemic:
6                 In every well-ordered society charged with the duty of conserving
                  the safety of its members, the rights of the individual in respect
7                 to his liberty may at times, under the pressure of great dangers,
                  be subjected to such restraint, to be enforced by reasonable
8                 regulations, as the safety of the public may demand.

9    Id. at 29.

10          There, the Court held that when a state exercises emergency police powers to enact

11   an emergency public health measure, courts will uphold it unless (1) there is no real or

12   substantial relation to public health, or (2) the measures are “beyond all question” a “plain

13   palpable violation of rights secured by the fundamental law.” Id. at 30. This recognizes

14   that “a community has the right to protect itself against an epidemic of disease which

15   threatens the safety of its members.” Id. at 28. As the Court explained, “[t]he possession

16   and enjoyment of all rights are subject to such reasonable conditions as may be deemed by

17   the governing authority of the country essential to the safety, health, peace, good order,

18   and morals of the community.” Jacobson, 197 U.S. at 26-27. The Court further held that

19   during public health crises, “it is no part of the function of a court …to determine which of

20   two modes was likely to be the most effective for the protection of the public against

21   disease.” Id. at 30.

22          Courts throughout the past century have consistently applied Jacobson to public

23   health emergencies. See, e.g., Liberian Cmty. Ass’n of Connecticut v. Malloy, 2017 WL

24   4897048, at *10 (D. Conn. Mar. 30, 2017) (applying Jacobson standard to Ebola

25   quarantine); Boone v. Boozman, 217 F.Supp.2d 938, 954 (E.D. Ark. 2002) (applying

26   Jacobson standard to compulsory school immunization); Prince v. Massachusetts, 321 U.S.

27   158, 166-67 (1944) (applying Jacobson framework stating the “[r]ight to practice religion

28   freely does not include the liberty to expose the community. . . to communicable diseases”).



                                                  9
          Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 15 of 27


1           During the current global pandemic, courts have applied Jacobson as well. See, e.g.,
2    In re Abbott, 954 F.3d 772, 778 (5th Cir. 2020) (applying Jacobson framework to
3    constitutional challenge to executive order by Texas Governor relating to COVID-19); Elim
4    Romanian Pentecostal Church et al. v. Pritzker, Case No. 20-1811, 2020 WL 2517093 (7th
5    Cir. May 16, 2020).
6           Last Friday, May 29th, the Supreme Court denied injunctive relief for a California
7    church challenging California’s similar temporary restrictions on public gatherings in light
8    of the COVID-19 crisis, reaffirming the applicability of Jacobson. 3 See South Bay United
9    Pentecostal Church, et al. v. Newsom, et al. Case No. 19A1044, 2020 WL 2813056 at *1 (May
10   29, 2020), a true and correct copy of which is attached hereto as Exhibit B. There, the
11   Court rejected injunctive relief, consistent with the Ninth Circuit’s denial of injunctive
12   relief. Id.
13          To begin with, the Supreme Court noted the difference between mass gatherings and
14   commerce. Specifically, the Court stated that California’s restrictions “apply to comparable
15   secular gatherings, including lectures, concerts, movie showings, spectator sports, and
16   theatrical performances, where large groups of people gather in close proximity for
17   extended periods of time.” Id. The Court further noted that California’s restrictions are
18   more lenient for dissimilar activities, “in which people neither congregate in large groups
19   nor remain in close proximity for extended periods.” Id.
20          Next, the Supreme Court reaffirmed Jacobson and the discretion of state officials
21   such as Defendant to make emergency public health determinations. Specifically, the
22   Court noted that “[o]ur Constitution principally entrusts ‘[t]he safety and the health of the
23   people’ to the politically accountable officials of the States ‘to guard and protect.’” Id.
24   (quoting Jacobson, 197 U.S. at 38). Further, the Court held that when “those officials
25   ‘undertake [ ] to act in areas fraught with medical and scientific uncertainties,’ their
26          3California’s restriction was the lesser of 25% of building capacity or a maximum
27   100 attendees. Such a restriction, applied to Calvary, would limit Calvary to approximately
     45 people per service. See Mot. at 3:15-19. In short, the California order is more restrictive
28   than Nevada’s emergency directive, yet the United States Supreme Court denied injunctive
     relief.


                                                  10
         Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 16 of 27


1    latitude ‘must be especially broad.’” South Bay, 2020 WL 2813056 at *1 (quoting Marshall
2    v. United States, 414 U.S. 417, 427 (1974)). Finally, “[w]here those broad limits are not
3    exceeded, they should not be subject to second-guessing by an ‘unelected federal judiciary,’
4    which lacks the background, competence, and expertise to assess public health and is not
5    accountable to the people.’”   Id. (quoting Garcia v. San Antonio Metropolitan Transit
6    Authority, 469 U.S. 528, 545 (1985)).
7          Under Jacobson, as reaffirmed by South Bay, Plaintiffs cannot prevail.          First,
8    Calvary cannot establish that the emergency declaration and related directives have no
9    real or substantial relation to public health. More than one hundred thousand Americans
10   have died so far. Hospitals were overrun in Italy and New York City. Until there is a
11   vaccine, the primary method for preserving a “flattened curve” is social distancing. Social
12   distancing has been recommended by the World Health Organization, the CDC, and the
13   federal government.      Reducing prolonged exposure warrants limitations on mass
14   gatherings, such as those set forth in Directive 021 for a variety of activities and venues,
15   specifically including faith-based organizations.
16         Moreover, and as set forth above, mass gatherings are different than commerce,
17   based on the length of time a person is exposed to others who may be infected with COVID-
18   19. The emergency declaration and subsequent directives have addressed this public
19   health risk.   Similar to California’s order at issue in South Bay, comparable secular
20   gatherings are subject to similar or more severe restrictions than places of worship, while
21   dissimilar commerce activities where people neither congregate in large groups nor remain
22   in close proximity for extended periods are treated more leniently.
23         Second, Calvary cannot establish that the emergency declaration and related
24   directives are “beyond all question” a “plain palpable violation of rights secured by the
25   fundamental law.” To be sure, the free exercise of religion is constitutionally protected.
26   But as Supreme Court stated in Prince v. Massachusetts, the “[r]ight to practice religion
27   freely does not include the liberty to expose the community. . . to communicable diseases”.
28   321 U.S. at 166-67.



                                                  11
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 17 of 27


1             In fact, Defendants submit that the emergency declaration and related directives
2    comply with the United States and Nevada Constitutions even if this was an ordinary
3    exercise of the State’s police power, versus the emergency currently faced by the United
4    States, Nevada, and the world. Calvary’s claims will be analyzed under those standards
5    below.
6                   2.    The Directives do not Violate the Free Exercise Clause
7             Under traditional analysis of the Free Exercise Clause, “neutral, generally
8    applicable laws” are subject to rational basis review, even where they are applied to
9    religious practices. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 694 (2014); see also
10   Employment Division v. Smith, 494 U.S. 872 (1990). In short, if the Orders do not target
11   religion, “the First Amendment has not been offended.” Employment Division, 494 U.S. at
12   878. Because the Directives at issue in this case are neutral laws of general applicability,
13   rationally based on the State’s goals of mitigating the spread and contraction of COVID-
14   19, similar to what the Supreme Court determined to “appear consistent with the Free
15   Exercise Clause of the First Amendment,” Plaintiffs’ claims fail.
16                        a.     The Directives are Generally Applicable
17            These orders are generally applicable. As the Supreme Court explained in Lukumi,
18   although “[a]ll laws are selective to some extent, …categories of selection are of paramount
19   concern when a law has the incidental effect of burdening religious practice.” Lukumi, 508
20   U.S. at 542. Even “in pursuit of legitimate interests,” the government “cannot in a selective
21   manner impose burdens only on conduct motivated by religious belief.” Id. at 543.
22            Calvary ignores the difference in type of assembly as the entities – both religious
23   and secular – that are subject to the orders. Schools (to the extent open at all), live concert
24   halls, movie theatres, and sports venues that wish to have spectators are burdened
25   similarly to faith-based organizations. The places covered are places where “people sit
26   together in an enclosed space to share a communal experience.” Gish v. Newsom, 2020 WL
27   1979970 (Apr. 23, 2020). The Governor has not selectively “impose[d] burdens only on
28   ///



                                                   12
          Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 18 of 27


1    “religious conduct, but rather equally on all types of conduct that are likely to spread
2    COVID-19. See Lukumi, 508 U.S. at 543.
3                        b.     The Directives are Neutral
4          A law is not neutral if its object is to “infringe upon or restrict practices because of
5    their religious motivation.” Church of the Lukumi Babalu Aye v. City of Hialeah, 508 U.S.
6    520, 533 (1993). A lack of neutrality can be clear from the face of the law if it “refers to a
7    religious practice without a secular meaning discernable from the language or context.” Id.
8    But the Free Exercise Clause also forbids “subtle departures from neutrality,” including
9    evidence of bias that might not be reflected in the law’s text. Masterpiece Cakeshop, Ltd.
10   v. Colo. Civil Rights Comm’n., 138 S.Ct. 1719, 1731 (2018).
11         In determining if a law’s object is neutral, courts consider “the effect of [the] law in
12   its real operation” and often call upon principles developed in equal protection cases.
13   Lukumi, 508 U.S. at 535, 540. Thus, a law will be found to violate the Free Exercise Clause
14   if it was enacted “because of,” not merely “in spite of,” its restrictions on religious practice.
15   Id. at 540. Relevant evidence on this point can include a proscription of religious activity
16   in a way not applied to comparable secular activity; a “pattern” of “animosity” towards the
17   religious group be the drafters; and the suppression of “much more religious conduct that
18   is necessary” to achieve the asserted, legitimate purposes. Id. at 536, 542, 543.
19         Here, the Directives are plainly neutral.          They prohibit all mass gatherings
20   exceeding fifty people, whether general mass gatherings, religious services, movie theaters,
21   or trade schools. They prohibit live entertainment venues from having any spectators.
22   Calvary offers no facts suggesting that Governor Sisolak has any animus towards religious
23   organizations.    Moreover, churches remain free to conduct drive-in services, online
24   programs, and in-person assemblies of up to fifty people, consistent with the White House’s
25   Phase 2 guideline. Merely referencing religious activity separately as part of a list of
26   broader mass gatherings covered by the fifty-person limit does not show that the order’s
27   “object or purpose” was to target religious activity for harsher treatment. Id. at 533.
28   Instead, the orders are designed to restrict only the aspects of the religious conduct – the



                                                    13
         Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 19 of 27


1    large, in-person gatherings for extended time periods – that undermine the secular purpose
2    of slowing the spread of COVID-19. This in no way suppresses “much more religious
3    conduct that is necessary” to achieve the goal of mitigation and “flattening the curve”
4    during the current pandemic.
5             Nevertheless, Calvary asserts that the orders are not neutral because religious
6    organizations are being treated differently than businesses. Mot. at 7:1-8:24. In this Free
7    Exercise analysis, however, the question is not whether any secular entity faces fewer
8    restrictions than any religious one.       To be comparable, the secular conduct must
9    “endanger[] [the government’s] interests in a similar or greater degree than” the religious
10   conduct. Lukumi, 508 U.S. at 543. And box stores, grocery stores, and construction sites,
11   characterized by transiency and …, simply do not pose the same amount of threat of
12   exposure to and spread of COVID-19 as do religious institutions that hold hours-long
13   services with its congregants sitting in close proximity. Such has been the finding in the
14   majority of cases nationwide, which have rejected challenges to similar orders.
15            The Supreme Court upheld this analysis in South Bay United Pentecostal Church,
16   et al. v. Newsom, et al. Case No. 19A1044, 2020 WL 2813056 at *1 (May 29, 2020). Prior to
17   the Supreme Court’s consideration, the Ninth Circuit upheld the denial of a request for
18   injunctive relief tied to holding any in-person religious services pursuant to the State of
19   California and County of San Diego’s stay-at-home orders. Case No. 20-55533, 2020 WL
20   2687079 (9th Cir. May 22, 2020). Similarly, the Seventh Circuit denied a request for
21   injunctive relief on a free-exercise claim against Illinois’ emergency orders, recognizing that
22   the temporary numerical restrictions applied “also to the most comparable types of secular
23   gatherings, such as concerts, lectures, theatrical performances, or choir practices, in which
24   groups of people gather together for extended periods, especially where speech and singing
25   feature prominently and raise risks of transmitting the COVID-19 virus.” Elim Romanian
26   Pentecostal Church et al. v. Pritzker, Case No. 20-1811, 2020 WL 2517093 (7th Cir. May 16,
27   2020).     The Seventh Circuit further observed that “[w]orship services do not seem
28



                                                   14
         Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 20 of 27


1    comparable to secular activities permitted under the Executive Order, such as shopping, in
2    which people do not congregate or remain for extended periods.” Id.
3          Two district courts within this circuit have likewise rejected Free Exercise
4    challenges to California’s emergency orders. In Cross Culture Christian Center et al. v.
5    Newsom, the court recognized the difference between individuals purchasing various items
6    as different than in-person church services, which are designed to be a communal
7    experience, one for which a large group of individuals come together at the same time in
8    the same place for the same purpose. See Cross Culture Christian Center et al. v. Newsom,
9    Case No. 2:20-cv-00832-JAM-CKD, 2020 WL 2121111, at *6 (E.D. Calif. May 5, 2020),
10   (internal quotations omitted). Instead, the court found that in-person religious services are
11   more akin to attending concerts and sporting events. Id.
12         Similarly, in Gish v. Newsom, the district court noted that “[a]n in-person religious
13   gathering is not analogous to picking up groceries, food, or medicine, where people enter a
14   building quickly, do not engage directly with others except at points of sale, and leave once
15   the task is complete.” 4 Gish v. Newsom, Case No. EDCV-20-755JGB (KKx), 2020 WL
16   1979970, at *6 (C.D. Cal. Apr. 23, 2020).
17         In this context, where the Supreme Court has weighed in on substantively the same
18   legal issue, Calvary’s reliance on Maryville Baptist Church v. Beshear is misplaced. 957
19   F.3d 610 (6th Cir. 2020). There, the Sixth Circuit did not consider the differences between
20   commerce and in-person church services, as did the Supreme Court, the Seventh Circuit,
21   and the Ninth Circuit, before overturning the emergency order at issue. And in Roberts v.
22   Neace, the Sixth Circuit actually stated that the “straightforward remedy” for addressing
23   the in-person religious services risk was to “limit the number of people who can attend a
24

25
           4  Other district courts have resolved Free Exercise challenges the same way. See,
     e.g., Antietam Battlefield KOA v. Hogan, No. CV CCB-20-1130, 2020 WL 2556496, at *7–9
26   (D. Md. May 20, 2020); Legacy Church, Inc. v. Kunkel, Case No. Civ. 20-0327 JB/SCY, 2020
     WL 1905586 (D.N.M. Apr. 17, 2020); Cassell v. Snyders, Case No. 20 C 50153, 2020 WL
27   2112374 (N.D. Ill. May 3, 2020); Lighthouse Fellowship Church v. Northam, Case No.
     2:20cv204, 2020 WL 2110416, at *8 (E.D. Va. May 1, 2020); Calvary Chapel of Bangor v.
28   Mills, Case No. 1:20-cv-00156-NT, 2020 WL 2310913, at *8 (D. Me. May 9, 2020); Spell v.
     Edwards, 2020 WL 2509078 (M.D. La. May 15, 2020).


                                                  15
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 21 of 27


1    service at one time.” 958 F.3d 409, *5 (6th Cir. 2020). Consistent with White House
2    guidance, this is precisely what Nevada has done for all mass gatherings, including at
3    churches. The Supreme Court has rejected this argument.
4           This court should reject this argument as well.
5                        c.    The Directives are not Individual Exemptions
6           As was argued in South Bay by the church, Calvary argues that Nevada’s emergency
7    directives constitute “a system of individual exemptions,” such that they trigger strict
8    scrutiny. 5 Mot. at 15:1-5. The Supreme Court rejected this argument by not applying strict
9    scrutiny when denying South Bay’s request for injunctive relief.
10          Further, there are no facts supporting Calvary’s characterization that the Governor
11   has created “a system of individual exemptions.” As set forth above, this is simply untrue.
12   Faith-based organizations are being treated the same or more favorably that other mass
13   gatherings, which share similar risks for spreading COVID-19. None are allowed more
14   than 50 people to be in one locations congregated together. This is not a case where a lower-
15   level government official is making individualized determinations of whether an
16   unemployed person refused to work “without good cause.”               Instead, the Nevada
17   Constitution and the Nevada Legislature has provided the Governor with the authority to
18   declare a public health emergency and take action to stop it, consistent with what the
19   federal government and every other state has done. It has not been used as Calvary
20   mistakenly argues here. This argument for strict scrutiny must fail.
21                3.     The Directives do not otherwise Violate the First Amendment
22          Calvary argues that “the State has banned the Church from holding worship services
23   on its own property.” Mot. at 16:21-22. This is simply not true, as Calvary was free to
24   conduct worship services (or any other mass gathering) on its own property for up to 50
25   people at a time, subject to social distancing and other sanitary requirements. See Ex. A.
26   ///
27

28
            5See Emergency Application for Writ of Injunction (May 26, 2020) at 20-22, a true
     and correct copy of which is attached hereto as Exhibit C.


                                                  16
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 22 of 27


1    Calvary also continues to have the freedom of expression and speech through online or
2    drive-in services.
3           Calvary’s argument that similar temporary restrictions are not imposed on other
4    expressive activities is not true. As addressed above, museums, movie theatres, and art
5    galleries are subject to similar maximum attendance of 50 people and live performance
6    venues are not yet allowed to have any spectators. See id. Simply put, Nevada’s emergency
7    declaration and subsequent directives do not regulate the content of any expression.
8           Accordingly, strict scrutiny does not apply to Nevada’s emergency declaration and
9    subsequent directives on this basis.
10                4.      The Directives Comply with Rational Basis Review
11          Because the orders are neutral and generally applicable, Calvary has to show that
12   they are unsupported by a rational basis to prevail. See Burwell v. Hobby Lobby stores,
13   Inc., 573 U.S. 682, 694 (2014). Given the State’s interest in limiting the spread of COVID-
14   19, a highly contagious illness that spreads more easily through close contact, Calvary is
15   unable to make such a showing.
16          Further, Calvary’s analysis as to why the emergency directives do not constitute the
17   “least restrictive means” of furthering any compelling interest highlights why Jacobson
18   and South Bay provide state officials with added discretion when exercising emergency
19   police powers. It is not the place of Calvary, Calvary’s counsel, or this court to exercise
20   discretion on where or how to protect public health against a novel, highly contagious virus.
21          Here, the Governor’s Orders were developed in response to an emergency situation.
22   Id. at 543. Unlike the ordinance at issue in Lukumi, the Governor’s Orders do not “pursue
23   the [State]’s governmental interests only against conduct motivated by religious belief.” Id.
24   at 545. There were not “gerrymandered with care to proscribe religious” gatherings. Id. at
25   521. Rather, the Directives pursue the goal of slowing the spread of a deadly pandemic and
26   saving lives by closing temporarily all places where more than fifty people might gather,
27   subject to certain exceptions that are themselves designed carefully to preserve life, health,
28   ///



                                                  17
         Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 23 of 27


1    and livelihood. This specifically includes grocery stores to provide food allowing people to
2    cook while staying at home. Cf. id. at 537.
3          The Governor’s Orders are neutral and generally applicable. They are facially
4    neutral, do not “target” religious establishments, and are not underinclusive. Again, “[t]he
5    right to practice religion freely does not include liberty to expose the community …to
6    communicable disease…ill health or death.” Prince v. Massachusetts, 312 U.S. 158, 166-67
7    (1944). For these reasons, Calvary is unlikely to succeed on the merits of its Free Exercise
8    claim. This warrants denial of the motion.
9          B.     Calvary is Unlikely to Suffer Irreparable Harm without an Injunction
10         Here, Calvary was already allowed to conduct in-person church services for up to 50
11   people a service, while continuing virtual services. Simply doubling the number of existing
12   church services would allow Calvary to conduct in-person church services for its entire
13   congregation.    Particularly where these mass gathering requirements are generally
14   applicable, there is no factual basis for concluding that Calvary has or will suffer
15   irreparable harm.
16         C.     The Balance of the Equities Favors Protecting Nevadans
17         To prevail on their Motion, Calvary must also show that the balance of the equities
18   weigh in their favor. It does not.
19         “A preliminary injunction is an extraordinary remedy never awarded as of right. In
20   each case, courts “must balance the competing claims of injury and must consider the effect
21   on each party of the granting or withholding of the requested relief.” Winter, 555 U.S. at
22   24 (internal citations omitted).
23         Here, Calvary presumes it should be treated the same as a business operating in
24   commerce, ignoring the difference between commerce and mass gatherings for purposes of
25   COVID-19 risk. The Supreme Court and the Ninth Circuit have rejected ignoring these
26   differences. In contrast, the Governor has an obligation to protect Nevadans’ health and
27   well-being, based on the risk. Consistent with White House guidelines for mass gatherings,
28   the Governor has implemented directives to slowly reopen Nevada to ensure the curve stays



                                                   18
           Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 24 of 27


1    flat and that there is not a need to revert back to earlier phases that required further
2    sacrifices from all Nevadans to remain safe.
3           D.     Denying the Injunction Protects Nevadans from Worsened Risk of
                   COVID-19
4

5           Calvary must also demonstrate that the granting of its Motion is in the public

6    interest. It is not.

7            “In exercising their sound discretion, courts of equity should pay particular regard

8    for the public consequences in employing the extraordinary remedy of injunction.” Winter,

9    555 U.S. at 24. Similar to Winter’s consideration of military interests, Nevada is currently

10   in battle with the most significant public health emergency in over a century. To be clear,

11   after the World Health Organization declared a pandemic, President Trump declared a

12   nationwide emergency on March 13, 2020. See https://www.whitehouse.gov/presidential-

13   actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-

14   disease-covid-19-outbreak/. Governor Sisolak declared a Nevada emergency on March 12,

15   2020. Both the state and federal emergencies remain in effect.

16          There is no genuine doubt that Nevada has the power to protect the health of its

17   citizens, particularly in an emergency such as this. Prior to ratification of the Constitution,

18   various colonies had quarantine laws, thereby establishing the legal tradition of local and

19   state jurisdiction over matters of public health reflected in the Constitution’s reservation

20   of power to the states to regulate public health, safety, and morals. Gibbons v. Ogden, 22

21   U.S. 1 (1824).

22          It is in this context that Calvary seeks to substitute its judgment of the public

23   interest, seeking preference over any other mass gathering, for those representing us in

24   the local, state, and federal government.

25          This prong strongly warrants denial of the motion.

26   ///

27   ///

28   ///



                                                    19
          Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 25 of 27


1    V.    CONCLUSION
2          Nevada has had a successful beginning to its fight to limit death and injury
3    associated with COVID-19. This Court should not substitute its judgment for that of the
4    Governor during this ongoing emergency, particularly where Calvary is unlikely to succeed
5    on the merits of any claim.
6          The motion for preliminary injunction should be denied.
7          Dated: June 2nd, 2020.
8                                          AARON D. FORD
                                           Attorney General
9

10                                         By: /s/ Craig A. Newby
                                               CRAIG A. NEWBY (Bar No. 8591)
11                                             Deputy Solicitor General
                                               State of Nevada
12                                             Office of the Attorney General
                                               555 E. Washington Avenue, Suite 3900
                                               Las Vegas, NV 89101
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                20
         Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 26 of 27


1                                CERTIFICATE OF SERVICE
2                I certify that I am an employee of the State of Nevada, Office of the Attorney
3    General, and that on this 2nd day of June, 2020, I electronically filed the foregoing
4    document,   OPPOSITION       TO    PLAINTIFFS’       EMERGENCY          MOTION      FOR
5    PRELIMINARY INJUNCTION, with the Clerk of the Court by using the CM/ECF
6    system.
7          Participants in the case who are registered CM/ECF users will be served by the
8    CM/ECF system.
9

10                                               /s/ Kristalei Wolfe
                                                 Kristalei Wolfe
11                                               State of Nevada,
                                                 Office of the Attorney General
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                21
       Case 3:20-cv-00303-RFB-VCF Document 29 Filed 06/02/20 Page 27 of 27

                                   INDEX OF EXHIBITS
1

2    EXHIBIT
                                EXHIBIT DESCRIPTION               NUMBER OF PAGES
       NO.
3
       A        Directive 021                                           14
4
                See South Bay United Pentecostal Church, et al.
5      B        v. Newsom, et al. Case No. 19A1044, 2020 WL              6
                2813056 at *1 (May 29, 2020)
6
       C        Emergency Application for Writ of Injunction            43
7               (May 26, 2020) at 20-22

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                            22
